                Case 1:20-cv-00767-EPG Document 23 Filed 09/30/20 Page 1 of 1



 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                EASTERN DISTRICT OF CALIFORNIA
 6

 7
     ERIN LYNN PETERSON,                           Case No. 1:20-cv-00767-EPG (PC)
 8
                   Plaintiff,                      ORDER GRANTING DEFENDANTS’
 9                                                 MOTION FOR STAY OF
           v.                                      RESPONSIVE PLEADING DEADLINE
10                                                 PENDING SETTLEMENT
     R. FIGUEROA, et al.,                          CONFERENCE
11
                  Defendants.                      (ECF No. 22)
12

13          On September 28, 2020, Defendants filed a motion for stay of responsive pleading
14   deadline pending settlement conference. (ECF No. 22). Defendants state that they have
15   exchanged letters with Plaintiff regarding settlement, and that they “believe that there is a
16   strong chance this matter will be resolved in the Court’s early settlement conference, if not in
17   advance of that conference.” (ECF No. 22-1, p. 2). “Defendants request that a stay of
18   Defendants’ responsive-pleading deadline be implemented, and Defendants be ordered to file a
19   responsive pleading 14 days after the settlement conference, if necessary.” (Id. at 3).
20          The Court finds good cause to grant Defendants’ motion.
21          Accordingly, IT IS ORDERED that, if the case does not settle at the early settlement
22   conference, Defendants’ responsive pleading is due no later than fourteen days after the early
23   settlement conference.
24
     IT IS SO ORDERED.

25
        Dated:     September 30, 2020                           /s/
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
